

116 HR 6816 IH: Promoting Flexibility for Small Business Owners Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6816IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Gonzalez of Ohio (for himself, Mr. Joyce of Ohio, Mr. LaHood, Mrs. Murphy of Florida, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act to provide additional time for employers to maximize their loan forgiveness under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Promoting Flexibility for Small Business Owners Act.2.Additional time to maximize loan forgiveness under the paycheck protection programSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)(3), by striking the 8-week period beginning on and inserting the following: the 12-week period beginning on the date that is the earlier of—(A)the date selected by the borrower; or(B)the date that is 30 days after; and(2)in subsection (d)(5)—(A)in subparagraph (B)—(i)in clause (i)(II), by striking June 30, 2020 and inserting July 31, 2020; and(ii)in clause (ii)(II), by striking June 30, 2020 and inserting July 31, 2020; and(B)by adding at the end the following new subparagraph:(C)Extension(i)In generalThe Administrator, in coordination with the Secretary of the Treasury, may extend the deadlines described in clauses (i)(II) and (ii)(II) of subparagraph (B) for entities within certain industry categories, as determined by the Administrator in accordance with the North American Industry Classification System codes.(ii)CriteriaWhen making a determination whether to extend a deadline under clause (i), the Administrator shall consider—(I)the restrictions on the operations of the industry category imposed by Federal, State, or local governments based on COVID–19;(II)industry category revenue as compared to industry category revenue at the same time in prior years; (III)unemployment levels in the industry category as compared to unemployment levels in the industry category in prior years; and(IV)such other criteria as determined by the Administrator, in consultation with the Secretary of the Treasury, to be appropriate..